Exhibit 10.1

 

CHANGE IN CONTROL AGREEMENT

 

THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is made and entered into on
the date hereinafter set forth by and between CREATIVE COMPUTER APPLICATIONS,
INC. (the “Company”) and                                     (the “Employee”).

 

WHEREAS:

 

The Employee is an employee of the Company and is employed in the capacity of
VP, Operations; and

 

The Company wishes to incentivize the Employee in the event of a Change in
Control opportunity, as hereinafter defined, and to encourage the Employee to
participate in any Change in Control opportunity.

 

NOW, THEREFORE, in consideration of the premises and promises, warranties and
representations herein contained, it is agreed as follows:

 

Change in Control.  As used herein, a “Change in Control” shall mean any of the
following transactions or a series of related such transactions:

 

(a)                                  Merger or Consolidation.  A merger or
consolidation of the Company with any other entity, other than (i) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, at
least 50% of the combined voting power of the voting securities of the Company
or such surviving entity outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person or
entity acquires more than fifty percent (50%) of the combined voting power of
the Company’s then outstanding securities.

 

(b)                                 Sale of Assets.  The sale or disposition by
the Company of more than one-third (1/3rd) of all of the Company’s assets other
than to an affiliate or subsidiary;

 

(c)                                  Acquisition of 50% of Outstanding
Securities.  In any twelve (12) month period, if any person or entity (other
than a person or entity or its affiliates who beneficially own any voting
securities of the Company as of the date of this Agreement) becoming the
“beneficial owner” (as defined in Rule 13d-3 under the Security Exchange Act of
1934, as amended), directly or indirectly, of securities of the Company
representing Fifty Percent (50%) or more of the combined voting power of the
Company’s then outstanding securities; or

 

(d)                                 Change in Board of Directors.  In any twelve
(12) month period, if there is a change in the majority of the Board of
Directors of the Company (the “Board”) without the consent of the pre-existing
directors.

 

1

--------------------------------------------------------------------------------


 

The foregoing notwithstanding, a “Change in Control” shall not include any
transaction or series of related transactions (i) that the Board determines are
primarily for the purpose of providing financing for the Company or (ii)
immediately following which, in the judgment of the Board, the holders (or their
affiliates) of the Company’s capital stock immediately prior to such transaction
or series of transactions continue to have control in any entity which owns all
or substantially all of the assets of the Company.

 

Salary Continuation.  In the event of a Change in Control where the Employee is
not offered full-time employment in a similar capacity as that existing before
the Change in Control, or if the Employee is terminated without Cause, or in the
event the Employee resigns for Good Reason, within one (1) year of the
occurrence of a Change in Control, then the Employee shall be entitled to a cash
lump sum payment equal to twenty-four (24) months of salary, at the then current
rate of salary of the Employee, plus bonus incentives existing as of the Change
in Control event for the year of termination.  In addition, the Employee will be
entitled to all accrued unpaid salary, vacation pay and expense reimbursements,
plus a pro rata share of any accrued incentive bonus based upon actual
performance for the year of termination up to the date of separation from
employment.  In addition, for a period of twenty-four (24) months, the Employee
may continue to participate in any health and welfare benefit plans as allowed
by law, with the Company continuing to pay its share of the premiums as existed
as of the date of separation from employment.  This will supercede and replace
any other severance pay set forth in any agreement between the Employee and the
Company or in any Company policy.

 

“Cause” will mean engaging in conduct which is materially injurious to the
Company or any of its affiliates, or any of their respective customers or
supplier relationships, financially or otherwise, and any willful breach of duty
by the Employee in the course of the Employee’s employment, continued violation
of written Company employment policies after a prior written notice of such
violation, conviction of a felony or any crime involving fraud, theft,
embezzlement, dishonesty or moral turpitude, engaging in activities which defame
the Company, or in the case of the performance of the Employee’s duties, gross
negligence resulting in material harm to the Company, or of the Employee’s duty
or continued incapacity to perform said duties.

 

“Good Reason” will mean the occurrence of material breach of this Agreement by
the Company, which breach is not cured within fifteen (15) calendar days after
written notice thereof is received by the Company or in the event of a Change in
Control, a reduction of total compensation, benefits and perquisites, relocation
greater than fifty (50) miles, or a material changes in position or duties.

 

Payment Cap.  Notwithstanding anything in the Agreement to contrary, if all or
any portion of the payments or benefits to be provided under this Agreement
either alone, or together with other payments or benefits which Employee is
entitled to receive from the Company, would constitute a “parachute payment,” as
defined under Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and the present value of such payments and benefits (but for the
application of this Section) exceeds 2.99 times the Employee’s “base amount” (as
defined in Section 280G of the Code), then the Employee shall irrevocably elect,
by written notice to the Company before payment would otherwise be required, to
relinquish or not to exercise all or any portion of the payments available to
him under this Agreement or under any plan, contract or program, in order to
eliminate therefrom any “excess parachute payment” as such term is defined in
the Code and regulations promulgated thereunder.  For the purposes of this
section “parachute

 

2

--------------------------------------------------------------------------------


 

payments” and “excess parachute payments” shall not include amounts that are
relinquished pursuant to the preceding sentence or identified in the written
opinion of independent tax counsel to the Company as not constituting such an
excess parachute payment (in whole or in part).  The Company shall bear all fees
and expenses of obtaining the opinion of the independent tax counsel referred to
in this Section.

 

No Obligation.  Nothing set forth herein shall obligate the Company to
consummate a transaction involving a Change in Control.

 

Termination.  This Agreement shall terminate and be of no further force or
effect (except to the extent that any obligation of the Company hereunder
remains due and payable as of such time) upon the first to occur of (a)
termination of Employee’s employment with the Company for any reason, whether
voluntarily or involuntary, prior to a Change in Control; (b) thirty-six (36)
months from the date of a Change in Control, or (c) December 31, 2006, whichever
is earlier.

 

Effect on Employment Rights.  This Agreement is not part of any employment
agreement that the Company and Employee may have entered into, and the terms of
this Agreement supercede and replace any severance pay or similar terms of any
employment agreement.  Nothing in this Agreement shall confer upon Employee any
right to continue in the employ of the Company, alter or modify the “at will”
nature of the Employee’s employment or interfere with or restrict in any way the
rights of the Company, which are hereby expressly reserved, to terminate
Employee’s employment at any time prior to or following a Change in Control for
any reason (except as provided in Sections 2, 3 and 4 above), with or without
cause.  Upon termination of Employee’s employment with the Company, for any
reason, prior to the consummation of a Change in Control, this Agreement shall
terminate and Employee shall not be entitled to any payment hereunder.

 

Tax Withholding.  The Company shall be entitled to withhold, or require the
withholding, from any payment which it is required to make under this Agreement,
any federal, state or local taxes required by law to be withheld with respect to
such payment or forgiveness.

 

Arbitration.  Any dispute arising out of or relating to this Agreement shall be
finally settled by a single arbitrator under the then existing Commercial
Arbitration Rules of the American Arbitration Association in arbitration
proceedings conducted in Los Angeles, California.  The arbitrator shall have no
power or authority in making his award to modify, enlarge or add to the terms
and provisions of this Agreement. Judgment upon the award of the arbitrator
shall be binding upon the parties and may be entered in any court having
jurisdiction.  Costs and attorneys’ fees shall be paid to the prevailing party
as determined by the arbitrator.

 

Confidentiality.  Employee agrees to keep the terms of this Agreement
confidential.  If the Company, in its reasonable discretion, determines that
Employee failed to keep the terms of this Agreement confidential, then the
Company may terminate this Agreement without any having any obligation owed or
liability to Employee.

 

Notices.  All notices and other communications provided for in this Agreement
shall be given or made by telecopy, certified or registered mail (return receipt
requested), or delivered personally or by a nationally recognized overnight
courier service to the address set forth below (or such

 

3

--------------------------------------------------------------------------------


 

other address as may be designated by a party to the other party in writing). 
All such communications shall be deemed to have been duly given when transmitted
by telecopier (if a copy thereof is also mailed to the recipient, certified or
registered mail, postage prepaid), or personally delivered or delivered by or
nationally recognized overnight courier service, or five (5) days after mailing,
postage prepaid, to the address set forth below the applicable party’s signature
on the signature page of this Agreement.

 

Amendment; Waiver.  This Agreement may not be amended or modified except in a
writing signed by the parties.  No waiver of any provisions of this Agreement
shall be deemed to, or shall, operate as a waiver of any other provision, nor
shall any waiver constitute a continuing waiver.  Except as expressly provided
in this Agreement, no waiver shall be binding unless executed in writing by the
party making the waiver.

 

Governing Law.  This Agreement shall be governed and construed under the laws of
the State of California.

 

No Transfer by Employee.  Employee’s rights and obligations under this Agreement
shall not be transferable by assignment or otherwise.  Nothing in this Agreement
shall prevent the consolidation of the Company with, or its merger into, any
other corporation, or the sale by the Company of all or substantially all of its
properties or assets.  This Agreement shall inure to the benefit of, and be
binding upon and be enforceable by, any successor surviving or resulting
corporation, or other entity to which such assets shall be transferred.  This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
the Company.

 

Entire Understanding.  This Agreement embodies the entire understanding of the
parties with respect to the subject matter hereof, and there are no promises,
terms, conditions, or obligations, oral or written, express or implied, other
than those contained herein, with respect to such subject matter.  Without
limiting the generality of the foregoing, this Agreement supercedes any other
change in control or severance arrangements between the Company and Employee.

 

Partial Invalidity.  If for any reason any provision of this Agreement shall be
determined to be inoperative or invalid, the validity and effect of the other
provisions hereof shall not be affected thereby.

 

No Strict Construction.  The language used in this Agreement shall be deemed to
be the language chosen by the parties hereto to express their mutual intent, and
no rule of strict construction will be applied against any person.

 

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

Effective Date.  This Agreement shall be effective as of January 28, 2003, the
date upon which it was authorized by the Compensation Committee of the Company.

 

IN WITNESS WHEREOF,  the parties have executed this Agreement as of the date
first written above.

 

COMPANY:

 

4

--------------------------------------------------------------------------------


 

 

CREATIVE COMPUTER APPLICATIONS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Address:

 

 

 

 

26115-A Mureau Road

 

Calabasas, CA 91302

 

 

 

Telecopier: 818-880-4398

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

Name Typed or Printed

 

 

 

Address:

 

 

26115-A Mureau Road

 

Calabasas, CA 91302

 

 

 

Telecopier:

 

 

818-880-4398

 

5

--------------------------------------------------------------------------------

 